UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-2237


BOBBY DULA,

                    Plaintiff - Appellant,

             v.

ANDREW SAUL, Acting Commissioner of Social Security,

                    Defendant - Appellee.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Loretta C. Biggs, District Judge. (1:19-cv-00740-LCB-JEP)


Submitted: February 23, 2021                                 Decided: February 25, 2021


Before MOTZ, KEENAN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bobby Dula, Appellant Pro Se. David E. Somers, III, Office of the General Counsel,
SOCIAL SECURITY ADMINISTRATION, Philadelphia, Pennsylvania, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Bobby Dula appeals the district court’s order accepting the recommendation of the

magistrate judge and upholding the Administrative Law Judge’s (ALJ) denial of Dula’s

application for disability insurance benefits, arguing that the district court erred by failing

to consider new evidence that he attached to his objections to the magistrate judge’s

recommendation. * We have reviewed the record and find no reversible error. Accordingly,

we affirm for the reasons stated by the district court. Dula v. Saul, No. 1:19-cv-00740-

LCB-JEP (M.D.N.C. Sept. 24, 2020). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                                  AFFIRMED




       *
         To the extent that Dula seeks to raise other issues on appeal, he has waived
appellate review of those issues by failing to specifically object to the magistrate judge’s
particularized legal recommendations regarding those issues after being warned of the
consequences of failing to do so. See Martin v. Duffy, 858 F.3d 239, 245 (4th Cir. 2017)
(holding that, “to preserve for appeal an issue in a magistrate judge’s report, a party must
object to the finding or recommendation on that issue with sufficient specificity so as
reasonably to alert the district court of the true ground for the objection” (internal quotation
marks omitted)).

                                               2